United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60818
                          Summary Calendar



                          STEVEN STANLEY,

                                              Plaintiff-Appellant,

                               versus

               JOE STUART; LORANCE LUMPKIN; CLAIBORNE
                MCDONALD; THOMAS SCHWARTZ; SHERIFFS
                   DEPARTMENT, Pearl River County,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 1:03-CV-644-GRo
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Steven Stanley, Mississippi prisoner # R5821, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action for

failure to state a claim upon which relief can be granted.              He

concedes that the majority of his claims are barred by Heck v.

Humphrey, 512 U.S. 477 (1994), but he maintains that the district

court wrongly dismissed his action with prejudice.     The “preferred


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
order of dismissal” under Heck, which was used by the district

court, dismisses barred claims “with prejudice to their being

asserted again until the Heck conditions are met.”                    Johnson v.

McElveen, 101 F.3d 423, 424 (5th Cir. 1996).

          Stanley also asserts that the district court wrongly dismissed

pursuant to Heck his challenges to the improper seizure of his

personal property.                To the extent that Stanley is raising a

substantive due process claim, the issue would arise under the

Fourth Amendment and Stanley is challenging actions taken at the

time of his arrest, which may call into question the validity of

his conviction.               See Davis v. Bayless, 70 F.3d 367, 375 (5th Cir.

1995).          To the extent that Stanley is arguing that the defendants

denied him procedural due process through the unauthorized seizure

of      his       personal      property,   the   claims   are   barred   by   the

Parratt/Hudson doctrine.              See Sheppard v. Louisiana Bd. of Parole,

873 F.2d 761, 763 (5th Cir. 1989).                The judgment of the district

court is AFFIRMED.




G:\opin-sc\03-60818.opn.wpd                  2